Software Copyright (c) 2021 CINGroup - www.cincompass.com

Case 1-21-41l040-e€SS DOC 1l-o Filed OO/Os/2i Entered Oo/Os/2l 104 5'50

United States Bankruptcy Court
Eastern District of New York, Brooklyn Division

IN RE: Case No.

 

Cincinnati Terrace Associates LLC Chapter 11
Debtor(s)

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of creditors) is true and
correct to the best of their knowledge.

Date: June 9, 2021 /s/ FIA Capital Partners by David Goldwasser
Debtor

 

Joint Debtor

/s/ Kevin J. Nash
Attorney for Debtor
Case 1l-21-41l040-€SS DOC 1l-o Filed Uo/O9/2z1

William G. Geisen, Esq.

Cassandra L. Welch, Esq.

Stites & Harbison

100 E. RiverCenter Blvd., Suite 450
Covington, Kentucky 41011

Huber Erectors & Hoisting, .LLC
c/o Richard T. Lauer, Esq.
Lauer Law, LLC

335 West Fourth Street
Cincinnati, Ohio 45202

Kakel Maintenance and Construction
c/o Richard T. Lauer, Esq.

Lauer Law, LLC

335 West Fourth Street

Cincinnati, Ohio 45202

CDRC, LLC

c/o Marc Hill, Registered Agent
519 Quirks Run

Danville, KY 40422

H&D Beauty Supply
600 Race Street
Cincinnati, OH 45202

Oliveye Retail Limited Partnership
One Boca Place, 2255 Glades Road
Suite 234W

Boca Raton, FL 33431

AT&T Resource Management Corporation
c/o Virginia Colvell, Registered Agent
815 Superior Avenue, N.E.

Cleveland, OH 44144

Oliveye Hotel Limited Partnership
c/o Oliveye Hotel Corporation

600 Vine Street, Suite 2800
Cincinnati, OH 45202

Cincinnati Terrace Plaza, LLC

Michael A. Galasso, Esq.

Robbins, Kelly, Patterson & Tucker, LPA
7 West Seventh Street

Cincinnati, Ohio 45202

Cincinnati Development III, LLC

c/o Steven P. Goodin, Esq.

Brian W. Fox, Esq., Daniel J. Knecht, Esq.
Graydon Head & Ritchey LLP

312 Walnut Street, Suite 1800

Cincinnati, Ohio 45202

Entered Vo/Os/21l 1L0'45'50
Case 1l-21-41l040-€SS DOC 1l-o Filed Uo/O9/2z1

Batsakes Hat Shop
1 West Sixth Street
Cincinnati, Ohio 45202

Wendel' s Bootery
9 West Sixth Street
Cincinnati, OH 45202

Terrace Condominium Association
59 East 79th Street
New York, NY 10075

Treasurer of Hamilton County
138 East Court Street, Room 402
Cincinnati, OH 45202

TBG Funding LLC

c/o Vorys Sater Seymour and Pease LLP
Great American Tower

301 East Fourth Street, Suite 3500
Cincinnati, OH 45202

Entered Vo/Os/21l 1L0'45'50
